Judgment, Supreme Court, New York County (Ira Beal, J.), rendered June 20, 1995, convicting defendant, after a jury trial, of criminal *286sale of a controlled substance in the first and second degrees, and sentencing him to concurrent terms of 15 years to life and 3 years to life, unanimously affirmed.
The court’s questioning of a witness was reasonably limited to clarifying the People’s prior confusing questions and eliciting relevant facts (People v Rivera, 201 AD2d 385, lv denied 83 NY2d 914). Defendant’s challenge to the court’s charge is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s missing witness instruction, read as a whole, conveyed the appropriate standards.
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.